We disagree with the defendant’s contention that he was entitled to a charge of manslaughter in the second degree as a lesser-included offense. Viewing the evidence in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704), there is no reasonable view of the evidence that would have supported a charge of reckless manslaughter (see, e.g., People v Glover, 57 NY2d 61; People v Barden, 194 AD2d 548; People v Bloomfield, 187 AD2d 518; People v Stanley, 185 AD2d 827).
We have considered the defendant’s other arguments and find them to be without merit. O’Brien, J. P., Sullivan, Florio and McGinity, JJ., concur.